DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2022 has been entered.
Status of the Claims
3.	This action is in response to supplemental papers filed 20 April 2022 in which claims 31 and 61 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
Claims 31, 33, 38-46, 51-53, 61-66, 69-78 are under prosecution.  
4.	This Office Action includes new rejections necessitated by the amendments.


Information Disclosure Statement
5.	The Information Disclosure Statements filed 18 February 2022, 29 March 2022, and 20 April 2022 are acknowledged and have been considered.  References that are already on the record have been lined through to avoid duplication.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 31, 33, 38-46, 51-53, and 71-78 are rejected under 35 U.S.C. 103 as being unpatentable over Guzman (U.S. Patent Application Publication No. US 20160123924 A1, published 5 May 2016) in combination with Glezer et al (U.S. Patent Application Publication No. US 2012/0178091A1, published 12 July 2012), Ebersole et al (U.S. Patent No. 4,753,775, issued 28 June 1988) and Tam (U.S. Patent Application Publication No. US 2010/0248979 A1, published 30 September 2010).
	Regarding claims 31 and 33, Guzman teaches methods comprising receiving a sample in a cartridge (paragraph 0078), wherein the sample is conveyed through a fluid system comprised of a plurality of channels (e.g., Figure 2), following by dividing the sample into individual portions, in the form of each portion reaching each of analyte concentrators 34, 36, and 38, which pretreat the portions by binding each portion to different analytes of interest (paragraphs 0075-0080).  Each pretreated (i.e., concentrated) portion is then separately conveyed via different intermediate cavities, in the form of the downstream portions of capillaries 28, 30, and 32 (Figure 2).  Guzman further teaches the separate cavities (i.e., capillaries) converge at a common (i.e., single) detector 66 (Figure 7 and paragraph 0091).  Guzman also teaches the analytes in the cavities (i.e., capillaries) are sequentially removed from the pretreatment regions (i.e., analyte concentrators; paragraphs 0111 and 0117), followed by detection in a common sensor field 86 in a common sensor compartment, in the form of a single outlet capillary (paragraph 0091).  Because the sample portions are sequentially removed from the pretreatment regions, each sample portion sequentially enters the common sensor region (i.e., outlet capillary), and then are sequentially delivered to a waste container (e.g., Figure 13 and paragraph 0122; see also element 92 of Figures 7-8), which is away from (i.e., downstream from) the sensor region.  Guzman also teaches the methods have the added advantage of allowing optimal separation of analytes (Abstract).  Thus, Guzman teaches the known techniques discussed above.
	In addition, Glezer et al teach methods comprising sequentially conveying metered volumes of the sample (i.e. dividing the sample into portions) through a fluidic system comprising a plurality of channels and sensor and conveying the sample to a sensor to detect analytes of the sample wherein the sample portions are detected in a common detection zone (e.g., Fig. 1-2 and paragraphs 0072-0076).
Glezer et al teach the amplicons are moved into the detection zone and detected (e.g., paragraph 120 and original claim 52) and teaches a preferred embodiment of simultaneous detection (paragraph 122):
In an especially preferred embodiment, the electrodes are imaged using a CCD camera, electrochemiluminescence is triggered simultaneously across the entire electrode surface in the detection zone, and the camera images the entire electrode to detect emitted electrochemiluminescence. (Emphasis added)
	Glezer et al also teach the methods have the added advantage of providing improved immobilization on the sensor compartment electrodes (paragraph 0132).  Thus, Glezer et al teach the known techniques discussed above. 
	Ebersole et al teach methods wherein a sample is received in sample compartment (126), portions are sequentially metered into the fluidic system comprising a sensor compartment (12) wherein the sample components are exposed to the same sensing fields and transported back and forth to complete analyte binding, sample portions are move away from the sensing regions and the analytes are detected (e.g., claim 33; Fig. 6 and columns 11-12;  Fig. 8 and column 19).  Ebersole et al teach the methods have the added advantage of complete binding and purification of low concentration analytes with increased sensitivity (column 21, lines 25-37).  Thus, Ebersole et al teach the known techniques discussed above. 
Tam also teaches methods comprising flowing a sample fluid into a sample array from a first side of the array, over the surface of the array and out of the array on the same side of the array (e.g. Fig. 1A and related text) wherein the sample fluid is collected for recirculation back to the array for exhaustive binding of target molecules (e.g., claim 33; Example 1 and paragraph 0035) and further teaches the array is washed multiple times prior to detection, and that recirculation and washing optimizes conditions for increased sensitivity and specificity to the highest possible extent (paragraphs 0035 and 0051). Thus, Tam teaches the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Guzman, Glezer et al, Ebersole et al, and Tam to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantages of:
A.	Allowing optimal separation of analytes as explicitly taught by Guzman (Abstract); 
B.	Providing improved immobilization on the sensor compartment electrodes as explicitly taught by Glezer et al (paragraph 0132);
C.	Providing complete binding and purification of low concentration analytes with increased sensitivity as explicitly taught by Ebersole et al (column 21, lines 25-37); and
  D.	Optimizing conditions for increased sensitivity and specificity to the highest possible extent as explicitly taught by Tam (paragraphs 0035 and 0051).
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful microfluidic techniques for detecting analytes.
Regarding claim 38, the method of claim 31 is discussed above.  Glezer et al teach analytes are bound to capture molecules on the sensor (Fig. 4 and paragraphs 0120-0121).  Ebersole et al teach detection captured analytes (column 19, lines 42-65).  
Regarding claim 39, the method of claim 38 is discussed above. Glezer et al teach analytes bound to capture molecules on the sensor are electrochemically detected by the sensor (Fig. 4 and paragraphs 0120-0121).   Guzman also teaches electrochemical detection (paragraph 0091).
Regarding claim 40, the method of claim 31 is discussed above.  Guzman teaches the sample are conveyed in a first direction (i.e., towards the detector; Figures 7-8). Glezer et al teach metered volumes of the sample are fed to the sensor (i.e., in a first direction) to bind amplicons to capture molecules (paragraphs 0120-0121).  Ebersole et al teach the metered sample is repeatedly transported into the sensor for analyte binding (column 11, lines 24-44).  
Regarding claim 41, the method of claim 40 is discussed above.  Ebersole et al teach metered sample are repeatedly transported into and out of the sensor for analyte binding wherein the direction of transport out of the sensor differs from the direction into the sensor (column 11, lines 24-44).  Tam teaches that sample recycling transports the sample out of the sensor using a direction opposite that of inlet flow providing sensitivity and specificity to the highest possible extent (paragraphs 0035 and 0051).
Regarding claim 42, the method of claim 31 is discussed above. Glezer et al teach the primary flow path leads to the detection zone which is intersected by a detection reagent at a junction connecting the detection reagent to the detection zone in the primary flow path (paragraph 0120).  Additionally, Glazer et al teach the reagent chambers intersection the primary flow path (paragraph 0072).  Therefore, it would have been obvious to the ordinary artisan that the non-sample fluids (e.g. pre-treatment fluids) would be introduced into the detection zone from a different side (i.e. junction/intersection) from the sample.  Ebersole et al also teach the sample portions and wash solutions enter the sensor from different sides (Fig. 8 and related text).
Regarding claim 43, the method of claim 31 is discussed above.  Guzman teaches sample portions are transmitted to a common collection cavity, in the form of a waste container (paragraph 0079).  Glezer et al teach all the amplicons (i.e., sample portions) are moved from the detection zone into a waste chamber (paragraph 0110).   Ebersole teaches the purified analytes are collected in a collection container (130) and waste is collected in waste trap (16) (column 19, lines 42-62).
Regarding claims 44-46, the methods of claims 31 and 40 are discussed above.   Guzman teaches washing buffers (paragraph 0151).  Glezer et al teach the senor is pretreated (i.e. washed) after binding and before detecting (paragraph 0120-0121).  Ebersole et al teach the sensor is washed, loaded with detector reagents and washed multiple times prior to and after analyte collection (Fig. 6 and related text). 
In addition, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of washing steps is obvious.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
Regarding claims 51-52, the method of claim 31 is discussed above.  Glezer et al teach an analysis device for the cartridge is thermally connected to the cartridge (paragraphs 0154-0156, Fig. 5-6 and related text).
Regarding claim 53, the method of claim 31 is discussed above.  Glezer et al teach nucleic acid analytes (abstract). Ebersole et al teach nucleic acids or protein analytes (Abstract).  Guzman teaches nucleic acids and proteins as analytes in samples (paragraph 0005).
Regarding claims 71-73, the method of claim 31 is discussed above.  Glezer et al  clearly illustrate the sample inlet and outlets for the detection zone (e.g. Fig. 1 and related text).  Ebersole et al also illustrate inlet and outlet for sample transport (e.g. Fig. 8 and related text).  Guzman also teaches the inlet 15 is at the bottom of the cartridge and outlet 66 is at the top of the cartridge (Figure 7 and paragraph 0091). 
Regarding claim 74, the method of claim 31 is discussed above.  Glezer et al teach the fluidic network includes Z-transitions  wherein the fluidic paths traverse several plane to control fluid flow through the network via capillary breaks and allowing more complicated flow patterns to passively control flow and prevent mixing of fluid streams (paragraph 0079).  Thus, it would have been obvious to one of ordinary skill to position the sensor on a plane above the fluidic network so as to passively control flow into the sensor without unwanted mixing as preferred by Glezer et al.  Guzman also teaches the sample portions travel vertically (Figure 2 and paragraph 0076-0077).  
Regarding claim 75, the method of claim 31 is discussed above.  Glezer et al teach the sensor comprises an electrode array within the sensor compartment which are fluidically interconnected such that all sample portions contact the array (paragraph 0106).
Regarding claim 76, the method of claim 31 is disused above.  Glezer et al teach sequentially conveying metered volumes of the sample (i.e. dividing the sample into portions) through a fluidic system comprising a plurality of channels and sensor and conveying the sample to a sensor to detect analytes of the sample (Fig. 1-2 and related text, e.g. paragraphs 0072-0076).  Ebersole et al teach the sample portions are fed sequentially for capture and transported away for collection prior to addition of additional sample portions (e.g. col. 19, Fig. 8). 
Regarding claim 77, the method of claim 31 is discussed above.  Ebersole et al  teach that after analyte binding the purified  analytes are collected in a collection container (130) (Fig. 8 and related text).  Glezer et al teach all the amplicons are moved from the detection zone into (i.e., are collected by) the waste chamber (paragraph 0110).   
	Regarding claim 78, the method of claim 31 is discussed above.  Glezer et al teach the fluidic network is enclosed within the cartridge (paragraphs 0069-0072).
10.	Claims 61-66 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al (U.S. Patent Application Publication No. US 2012/0178091A1, published 12 July 2012) in combination with Ebersole et al (U.S. Patent No. 4,753,775, issued 28 June 1988), Tam (U.S. Patent Application Publication No. US 2010/0248979 A1, published 30 September 2010), and Anderson et al (U.S. Patent Application Publication No. S 2011/0201099 A1, published 18 August 2011).
Regarding claim 61, Glezer et al teach methods comprising receiving a sample comprising analytes (i.e., nucleic acids) in a cartridge (paragraphs 0010-0022), wherein the sample is divided the into portions (via metering) which are sequentially conveyed through a fluidic system comprising a plurality of channels and a sensor, including conveying the sample to the sensor to detect the analytes within the sample, and wherein the sample portions are detected in a common detection zone (e.g. Fig. 1-2 and related text (paragraphs 0072-0076). Glezer et al further teach the sensor is pretreated for detecting analytes using a wash step (paragraphs 0120-0121). 
Glezer et al also teach the analytes (i.e., amplicons) are moved into the detection zone and detected (paragraph 0120 and original claim 52) and teach the preferred embodiment of simultaneous detection (¶ 122):
In an especially preferred embodiment, the electrodes are imaged using a CCD camera, electrochemiluminescence is triggered simultaneously across the entire electrode surface in the detection zone, and the camera images the entire electrode to detect emitted electrochemiluminescence. (Emphasis added)
	Glezer et al also teach the methods have the added advantage of providing improved immobilization on the sensor compartment electrodes (paragraph 0132).  Thus, Glezer et al teach the known techniques discussed above. 
	Ebersole et al teach methods wherein a sample is received in sample compartment (126), portions are sequentially metered into the fluidic system comprising a sensor compartment (12) wherein the sample components are exposed to the same sensing fields and transported back and forth to complete analyte binding, sample portions are move away from the sensing regions and the analytes are detected (Fig. 6, columns 11-12,  Fig. 8 and column 19).  Ebersole et al further teach pretreating the sensor with wash solution wherein the wash solution (26) and sample fluids (126) are conveyed from opposite sides of the sensor (e.g. Fig. 8 and related text).  Ebersole et al teach the methods have the added advantage of complete binding and purification of low concentration analytes with increased sensitivity (column 21, lines 25-37).  Thus, Ebersole et al teach the known techniques discussed above. 
Tam also teaches methods comprising flowing a sample fluid into a sample array from a first side of the array, over the surface of the array and out of the array on the same side of the array (e.g. Fig. 1A and related text) wherein the sample fluid is collected for recirculation back to the array for exhaustive binding of target molecules (Example 1 and paragraph 0035) and further teaches the array is washed multiple times prior to detection, and that recirculation and washing optimizes conditions for increased sensitivity and specificity to the highest possible extent (paragraphs 0035 and 0051). Thus, Tam teaches the known techniques discussed above. 
	Anderson et al teach methods wherein a sample is received by a cartridge (paragraph 0006) and conveyed to a detection chamber (i.e., the claimed sensor compartment), wherein the detection chamber is exposed to a pretreatment fluid (i.e., a wash buffer), which is advantageously flowed through the  chamber in a direction opposite to the direction from which the sample was introduced into the chamber, which provides the added advantage of ensuring efficient removal of any components what could interfere with a measurement in the detection chamber (paragraph 0348).  Thus, Anderson et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of washing steps (e.g., as a pre-treatment step) is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Glezer et al, Ebersole et al, Tam, and Anderson et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantages of:
A.	Providing improved immobilization on the sensor compartment electrodes as explicitly taught by Glezer et al (paragraph 0132);
B.	Providing complete binding and purification of low concentration analytes with increased sensitivity as explicitly taught by Ebersole et al (column 21, lines 25-37);
  C.	Optimizing conditions for increased sensitivity and specificity to the highest possible extent as explicitly taught by Tam (paragraphs 0035 and 0051); and
D.	Ensuring efficient removal of any components what could interfere with a measurement in the detection chamber as explicitly taught by Anderson et al (paragraph 0348).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful microfluidic techniques for detecting analytes.
Regarding claim 62, the method of claim 61 is discussed above.  Glezer et al teach metered volumes of the sample are fed to the sensor (i.e., in a first direction) to bind amplicons to capture molecules (paragraphs 0120-0121).  Ebersole et al teach the metered sample is repeatedly transported into the sensor for analyte binding (column 11, lines 24-44).  Anderson et al teach the sample is conveyed to the sensor in a first direction (paragraph 0348), wherein the analytes are bound to capture molecules within the sensor chamber (paragraph 0349). Glezer et al also teach metered volumes of the sample are fed to the sensor to bind amplicons to capture molecules (paragraphs 0120-0121), and  Ebersole et al teach samples are metered for analyte binding (column 19, lines 42-62).
Regarding claim 63, the method of claim 62 is discussed above.  Glezer et al teach all the amplicons are moved from the detection zone into the waste chamber (paragraph 0110).   Ebersole et al teach that after analyte binding, the purified analytes are collected in a collection container (130) which is positioned such that collection flow direction is different (16) (Fig. 8 and  column 19, lines 42-62).  Anderson et al teach after the sample is conveyed to the sensor in the first direction and the analytes are bound to capture molecules within the sensor chamber, washing is performed from the second (i.e., opposite) direction  (paragraph 0349) and a waste chamber 910 is upstream of (i.e., in the opposite from direction from the flow into the) detection chambers (Figure 9 and paragraph 0265).  Tam also teaches the sample fluid is collected for recirculation back to the array for exhaustive binding of target molecules (Example 1 and paragraph 0035).  Thus, it would have been obvious to have an upstream collection chamber in the opposite from direction from the flow into the detection chamber.
Regarding claim 64, the method of claim 61 is discussed above.  Glezer et al teach all the amplicons are moved from the detection zone into the waste chamber” (¶ 110).   Ebersole teaches wash fluid is collected in the waste trap (16) and the analyte is collected in the collection chamber (130) (Fig. 8 and related text). Anderson et al teach after the sample is conveyed to the sensor in the first direction and the analytes are bound to capture molecules within the sensor chamber, washing is performed from the second (i.e., opposite) direction  (paragraph 0349) and a waste chamber 910 is upstream of (i.e., in the opposite from direction from the flow into the) detection chambers (Figure 9 and paragraph 0265).  Thus, it would have been obvious to have an upstream collection chamber in the opposite from direction from the flow into the detection chamber.
Regarding claims 65-66, the method of claim 62 is discussed above.  Glezer et al teaches the senor is pretreated (i.e. washed) after binding and before detecting (paragraph 0120-0121).   Ebersole et al teach the sensor is washed, loaded with detector reagents and washed multiple times prior to and after analyte collection (Fig. 6 and related text).  Anderson et al also teach washing the detection chamber with a wash buffer (paragraph 0348).
In addition, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of washing steps (e.g., as a pre-treatment step) is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record
11.	Claims 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Guzman (U.S. Patent Application Publication No. US 20160123924 A1, published 5 May 2016) in combination with Glezer et al (U.S. Patent Application Publication No. US 2012/0178091A1, published 12 July 2012), Ebersole et al (U.S. Patent No. 4,753,775, issued 28 June 1988) and Tam (U.S. Patent Application Publication No. US 2010/0248979 A1, published 30 September 2010) as applied to claim 31 above, and further in combination with Reed et al (U.S. Patent Application Publication No. US 2012/0270305 A1, published 25 October 2012).
Regarding claims 69-70, the method of claim 31 is discussed above in Section 9.
While Glezer et al teach a cover is placed on the cartridge (paragraph 0080) and that the cartridge is inserted in a sensor apparatus (i.e., a reader; paragraph 0070), not of the cited references explicitly teach the cartridge is delimited by the apparatus an cover or that the cartridge is lowered. 
However, Reed et al teach methods wherein the sample is transported through a plurality of channels to a sensor area (Fig. 5-7 and paragraphs 0139-0152 and 0215-0217) wherein a cover is lowered onto the sensor surface to align the cartridge with fluidics for washing the and reagent addition (paragraph 0119) and optical elements of the system (paragraphs 0186-0188).  Reed et al also teach the methods have the added advantage of allowing simpler and more cost-effective assay protocols (paragraph 0005).
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Reed et al with Guzman, Glezer et al, Ebersole et al, and Tam to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing simpler and more cost-effective assay protocols as explicitly taught by Reed et al (paragraph 0005).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful microfluidic techniques for detecting analytes.
Response to Arguments
12.	Applicant’s arguments have been considered but are moot in view of the new rejections necessitated by the amendments.
Conclusion
13	No claim is allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634